UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2184



L. RUTHER,

                                              Plaintiff - Appellant,

          versus


INTERFIRST CAPITAL, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-01-554-A)


Submitted:   February 14, 2002         Decided:     February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se. John Thorpe Lawrence Richards, TROUT
& RICHARDS, P.L.L.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     L. Ruther appeals the district court’s orders denying his

civil action and motion to reconsider. We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Ruther v. Interfirst Capital, Inc., No. CA-01-554-A (E.D. Va. filed

Aug. 17, 2001 & entered Aug. 20, 2001; filed Sept. 7, 2001 &

entered Sept. 13, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2